Citation Nr: 1429296	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  10-18 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a left eye disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to September 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision of the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied service connection for a left eye disability.  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in September 2012; a transcript of the hearing is in the Veteran's file. 

The Board remanded this claim in December 2012 and November 2013; the development ordered by the Board has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

The competent evidence of record does not show that the Veteran suffers from a left eye disability that is causally related to his in-service left eye injury.  


CONCLUSION OF LAW

The criteria for service connection for a left eye disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).  






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).   VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

At his September 2012 hearing, the Veteran waived any error in the content or timing of the notice provided.  The duty to notify is satisfied. 

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  VA examinations were conducted in November 2009 and February 2013, and an additional opinion was obtained in January 2014.  

In an April 2014 informal brief, the Veteran's representative argued that the examiner from the February 2013 examination and January 2014 opinion did not address the questions posed by the Board.  Specifically, the representative argued that the examiner did not adequately address the Veteran's contentions of suffering from distant vision problems, and that the examiner did not address an internet article regarding eye injuries submitted by the Veteran.  

The Board disagrees.  In reading the examination and opinion, the examiner did respond to the direct questions posed by the Board.  His opinion regarding the Veteran's distant vision complaints is thorough enough to allow for adjudication.  His opinion regarding the internet article referenced the particular information from that article, namely that corneal injuries can lead to later infection and erosion.  

The Board finds the examinations and reports to be adequate for rating purposes.  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

II.  Service Connection Claim

Legal Framework

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) ; see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises and statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d at 1377.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

Facts 

The Veteran served as a gunner aboard helicopters in the Republic of Vietnam; he was awarded numerous decorations for his meritorious service, including the Purple Heart, the Air Medal, and the Army Commendation Medal.  

Service treatment records reflect that he injured his left eye in April 1970.  He was firing a machine gun from a helicopter when a round exploded; shrapnel from that round hit the Veteran in his left eye.  He complained of blurred vision, and was found to have a corneal burn over the pupil.  He was diagnosed as suffering from a corneal abrasion or burn, and was returned to duty the next day.  His September 1970 separation examination did not find that he had any eye or opthalmoscopic disabilities, and his distant vision was recorded as 20/20 bilaterally.  

At a February 1971 VA examination for an unrelated claim for service connection, the Veteran's eyes were described as normal externally, and bilateral distant vision of 20/20 was recorded.  

A November 2002 private treatment record from the ENT Surgical Group shows that the Veteran denied any problems with his eyes.  The examination noted that his eyes were normal, his extraocular movements intact, and his pupils equal, round, reactive to light and accommodation.  

In his October 2009 claim, the Veteran stated that he suffered a blunt force trauma to the right eye socket during his active service.  

At a November 2009 VA examination, the Veteran related his in-service history of a left eye injury.  He stated that he suffered from blurred vision afterward, and that he had glare with night driving.  The examiner noted that VA treatment records showed current diagnoses of choroidal nevus of the right eye and refractive error.

After examining the Veteran, the examiner diagnosed him as suffering from bilateral choroidal nevi and bilateral incipient cataracts.  She stated that there was no evidence of residual scarring from his in-service injury.  She concluded that it is less likely than not that his choroidal nevi and cataracts were related to his in-service injury.  

At his September 2012 hearing, the Veteran stated that he did not have to wear glasses prior to his entering service.  He stated that, after separation, he noticed eye problems within two months; he remembered difficulty seeing while at a shooting range.  He stated that his distant vision was gone.  

At a VA examination in February 2013, the Veteran related his medical history, including his complaint of decreased distant vision within months of his separation.  The examiner diagnosed the Veteran as having suffered a corneal abrasion or burn in 1970; he also diagnosed the Veteran as suffering from bilateral corneal nevi and cataracts.  The examiner concluded that there is no evidence of any residual injury from his in-service eye injury.  He reviewed an internet article submitted by the Veteran; the examiner concluded that there is no evidence of corneal compromise and that the Veteran is not at any substantial risk of corneal erosion or increased risk of infection.  

In January 2014, the examiner who performed the February 2013 examination provided an addendum to his opinion that addressed specific questions posed by the Board.  First, he concluded that the Veteran's choroidal nevi and cataracts are not related to the Veteran's active service.  He stated that "the nevi are congenital pigment changes and the cataracts are normal age related phenomena."  

Next, with regard to the Veteran's complaint of suffering from distant vision problems after his active service, the examiner concluded that these problems were also unrelated to active service.  The examiner stated that the Veteran's underlying refractive error (hyperopia) becomes more manifest over time and is more likely than not the reason for his problems at the shooting range.  The examiner added that this is a congenital refractive error and not related to his military service.  

Finally, with regard to the internet article submitted by the Veteran, the examiner reiterated his earlier statement that there are no current findings to suggest that the Veteran suffers from any deficit that resulted from his in-service injury, and that the Veteran is at no higher risk of erosion or infection as implied by that article.

Analysis  

The evidence shows that the Veteran currently suffers from bilateral eye disabilities.  The current disability criterion is met.  

Service treatment records show that the Veteran injured his left eye during his active service.  The in-service incurrence criterion is met.  

The remaining question is whether any of the Veteran's current eye disabilities are related to his active service.  

The examiner from the Veteran's November 2009 examination noted that there was no evidence of residual scarring in his left eye from his in-service injury, and  concluded that it is less likely than not that his current eye disabilities are related to his active service.  

The examiner from the February 2013 examination offered similar conclusions both in that examination and in his January 2014 addendum.  He found that the Veteran's cataracts and choroidal nevi have etiologies separate from the in-service injury.  He specifically found that the Veteran had no residual injury from his in-service corneal abrasion.  In response to the internet article submitted by the Veteran, he concluded that there is no current evidence of corneal compromise, nor is there any risk of corneal erosion or increased risk of infection.  Finally, with regard to the Veteran's complaints regarding distant vision, the examiner concluded that the Veteran most likely suffered from an underlying refractive error that became more manifest over time; he concluded that this is a congenital error and not related to his in-service injury.  

There is no competent evidence relating the Veteran's current eye disabilities to his active service.  Neither the VA nor the private medical treatment records provide a link between his current disabilities and his in-service injury.  

The Veteran and his representative argue that such a link exists, but their contentions are not competent evidence.  While the Veteran is competent to describe his particular symptoms and their onset, determining the etiology of an eye disability requires medical training or knowledge and is not susceptible to lay opinion.  Jandreau, 492 F.3d at 1377.  

The Board also questions the credibility of the Veteran's complaints of having eye problems within two months of leaving active service.  His September 1970 separation examination did not note any eye disabilities, and his distant vision was recorded as 20/20 bilaterally.  At a February 1971 VA examination - five months after service and three months after the Veteran contends his symptoms began - the Veteran's eyes were described as normal externally, and bilateral distant vision of 20/20 was recorded.  The Veteran misidentified which eye he injured on his October 2009 claim for service connection, further undermining his credibility.  

The preponderance of the evidence is against the claim for service connection for a left eye disability; there is no doubt to be resolved; and service connection for a left eye disability is not warranted.


ORDER

Entitlement to service connection for a left eye disability is denied.  




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


